Citation Nr: 1600039	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the larynx (claimed as throat cancer), to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell carcinoma of the upper left posterior arm, to include as a result of exposure to ionizing radiation.

3.  Entitlement to an increased rating greater than 10 percent for traumatic brain injury (TBI).

4.  Entitlement to an increased rating greater than 30 percent for migraines.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's service connection claims, he contends that he developed cancer of the skin and larynx due to exposure to ionizing radiation from 105 howitzers that were being tested during his military service.  As the Veteran does not meet the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, his contentions fall under the provisions of 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 first requires that the Veteran have a radiogenic disease, which includes all cancers.  38 C.F.R. § 3.311(b)(2) (2015).  As the Veteran has diagnoses of cancers of the skin and larynx, the Board recognizes that he has a radiogenic disease for the purposes of 38 C.F.R. § 3.311.  Next, the regulation requires that the Veteran contend that the radiogenic disease is a result of exposure to ionizing radiation in service.  38 C.F.R. § 3.311(a)(1).  As noted, the Veteran has asserted this claim.  In such cases, VA is required to obtain a dose assessment as to the size and nature of the radiation dose or doses.  Id.  As the Veteran's claimed radiation exposure was not due to atmospheric nuclear weapons test participation or the occupation of Hiroshima or Nagasaki, all records demonstrating ionizing radiation exposure in service should be forwarded to VA's Under Secretary for Health, or designee, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, in February 2011 the RO requested from the Army Dosimetry Center the Veteran's DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  The Army Dosimetry Center replied in March 2011 that they were unable to locate any records for the Veteran.  Based on this negative reply, the RO denied the Veteran's service connection claims without forwarding the claim to the Under Secretary for Health for a dose estimate.  

As discussed above, however, 38 C.F.R. § 3.311 requires that a dose estimate be obtained from VA's Under Secretary for Health where the Veteran has a radiogenic disease and claims that the disease is the result of in-service exposure to ionizing radiation.  In March 2010, the Veteran submitted a Radiation Risk Activity Information Sheet in which he claimed that in 1955 in Germany while serving in the Ninth Division, 26th Field Artillery, Battery C he was exposed to ionizing radiation on the range from test firing a 105mm howitzer and a "big" artillery piece of unknown designation.  Although the Board recognizes that the foregoing does not suggest exposure to ionizing radiation, in light of the requirements of 38 C.F.R. § 3.311 the claims must be remanded to obtain a dose estimate from the Under Secretary for Health.  

As to the Veteran's increased rating claims, the Veteran discussed symptoms during his October 2015 Board hearing suggestive of a worsening condition since the time of the last VA examinations.  As such, new examinations are necessary.  As to the Veteran's migraine headaches, he discussed how 3 to 4 times per month he had headaches that required him to go into his basement for one to two days due to light sensitivity and other symptoms.  During his September 2014 VA examination, however, he indicated that he had severe headaches once or twice per month and prostrating headaches about every 2 to 3 months.  As to his TBI residuals, the Veteran's wife indicated during the October 2015 Board hearing that the Veteran had problems with his memory and concentration.  By contrast, during his last VA examination, in September 2014, the report indicated that there were no memory or concentration problems.  In light of the foregoing, a remand is required to obtain new examinations to establish the current condition of the Veteran's disabilities.

Finally, during his October 2015 Board hearing the Veteran asserted that his service-connected disabilities rendered him unemployable.  In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all VA treatment records from May 2015 to the present.

2.  After the above evidence is obtained, to the extent possible, in accordance with 38 C.F.R. § 3.311(a)(2)(iii) , the AOJ must forward the Veteran's records concerning his radiation exposure - including any service records, his statements and testimony regarding radiation exposure, and any other information obtained while the case is Remand status - to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  The resulting dose estimate must include consideration of the Veteran's diagnoses of squamous cell carcinoma of the skin and larynx.  

3.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c).  Such review should consider, and discuss as necessary, the Veteran's reported onset of skin and throat problems and his subsequent diagnoses of skin and larynx cancer.  

4.  Schedule the Veteran for an examination or examinations to determine the current severity of his service-connected TBI residuals, specifically to include migraines.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The reports of the Veteran and his wife regarding memory loss and concentration problems, as well as the frequency of incapacitating migraines, should also be considered.  The examiner should also be asked to detail the extent to which the Veteran's service-connected disabilities alone and in combination affect his occupational functioning.

5.  Conduct any additional development deemed appropriate with respect to the Veteran's claims, including entitlement to TDIU.

6.  Thereafter, adjudicate the Veteran's TDIU claim and readjudicate the other issues on appeal.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




